Case 1:17-cv-04869-FB-LB Document 111 Filed 08/31/19 Page 1 of 13 PageID #: 7228



 Shawn E. Shearer (TX Bar No. 24049493)
 The Law Office of Shawn Shearer, P.C.
 3839 McKinney Avenue, Suite 155-254
 Dallas, Texas 75204
 Telephone (972) 803-4499
 shawn@shearerlaw.pro

 Attorneys for Plaintiff
 Steven B. Barger

                                 UNITED STATES DISTRICT COURT

                                 EASTERN DISTRICT OF NEW YORK



  STEVEN B. BARGER, an individual                     Case No. 1:17-cv-4869-FB-LB

                     Plaintiff                   PLAINTIFF’S NOTICE OF MOTION AND
                                                 MOTION FOR SANCTIONS PURSUANT TO
                     v.                          RULE 11 OF THE FEDERAL RULES OF
                                                 CIVIL PROCEDURE
  FIRST DATA CORPORATION et al.
                                                 (Assigned to the Honorable Frederic Block)
                     Defendants.




    TO THE COURT AND TO DEFENDANTS AND THEIR ATTORNEYS OF RECORD

 NOTICE IS HEREBY GIVEN that Plaintiff STEVEN B. BARGER (“Plaintiff”) moves the

 Court for an Order imposing sanctions under Federal Rule 11(c) for the filing and maintaining

 the allegations and factual statements responses to specific allegations contained in the

 Defendants’ Request for Extension of Discovery Period [ECF No. 54] on the following grounds:

    (1) The filing and maintaining of the statement that “Since First Data based the amount of

        money to pay Barger on his representations of what he was earning, First Data needs

        discovery into this ‘after acquired evidence’ in connection with his claim for

        damages.”(“After-Acquired Evidence Statement”) is contrary to the testimony given by


 MOTION FOR RULE 11(c) SANCTIONS                  1
Case 1:17-cv-04869-FB-LB Document 111 Filed 08/31/19 Page 2 of 13 PageID #: 7229



        Defendant Whalen (former SVP of First Data) on May 31st and Defendant Marino (EVP

        of First Data) on June 1st. The evidence of Plaintiff’s billings as a consultant prior to his

        employment by First Data is not after-acquired, and in fact, knowledge of Mr. Barger’s

        rate for consulting was a negotiated term between sophisticated parties, and Mr. Barger’s

        compensation upon employment (a raise from his consulting compensation) was a

        debated proposition inside of Defendant First Data back in 2014 – the information upon

        which the request for extension was made is 4-years stale. The information is not “after-

        acquired” for purposes of McKennon, it was actually “pre-acquired”, and both the factual

        basis and legal basis upon which the extension of time was sought was knowingly

        contradictory to the evidence and law.

    (2) Defense counsel ignored the Defense witness testimony contrary to the After-Acquired

        Evidence Statement. Compensation to be paid to Plaintiff as an employee was discussed

        within the Defendant First Data prior to the employment of Mr. Barger and the decision

        was made to hire Mr. Barger in 2014 by the Vice Chairman of the Board at a rate of pay

        despite the contrary recommendations of subordinate officers at First Data. The evidence

        surrounding Plaintiff’s hiring is not after-acquired, it was acquired pre-hiring, not post-

        termination. All suggestions otherwise, and application of McKennon, are based on

        knowingly incorrect facts and knowingly incorrect applications of the law and should be

        sanctioned.

 This Motion for Sanctions will be based upon this Notice and the accompanying Memorandum

 of Points and Authorities.




 MOTION FOR RULE 11(c) SANCTIONS                   2
Case 1:17-cv-04869-FB-LB Document 111 Filed 08/31/19 Page 3 of 13 PageID #: 7230



 DATED:      August 29, 2018

                                     Respectfully Submitted,
                                     THE LAW OFFICE OF SHAWN SHEARER, P.C.
                                     ____/s/ Shawn Shearer_____________
                                     SHAWN SHEARER
                                     shawn@shearerlaw.pro

                                     Attorney for Plaintiff
                                     Steven B. Barger




 MOTION FOR RULE 11(c) SANCTIONS        3
Case 1:17-cv-04869-FB-LB Document 111 Filed 08/31/19 Page 4 of 13 PageID #: 7231



                        MEMORANDUM OF POINTS AND AUTHORITIES

     I.       INTRODUCTION AND PROCEDURAL HISTORY

           This case is an employment discrimination lawsuit brought to seek redress for the

 violation of the Plaintiff’s federally protected rights under the Family and Medical Leave Act

 (“FMLA”) and the Americans with Disabilities Act (“ADA”) initially filed on August 18, 2017.

 Pursuant to the Court’s Scheduling Order on January 18, 2018, the parties were ordered to

 complete all fact discovery by August 31, 2018.1 By letter motion [ECF No. 54] (“Request for

 Extension”), a copy of which is attached as Exhibit A, Defendants requested to extend fact

 discovery through September 28, 2018 on the basis that third-party discovery was required to

 obtain evidence on “after-acquired evidence” as to Plaintiff’s pre- First Data employment

 billings arising from Plaintiff’s deposition on August 15, 2018. Defendant’s Request for

 Extension was granted 48 hours later, before Plaintiff could file an opposition, by minute entry

 on August 17, 2018.

     II.      LEGAL STANDARDS

           Under Rule 11, by presenting the Request for Extension to the Court, Defense Counsel

 certified that to the best of the signatory’s (and the signatories law firm) knowledge, information,

 and belief formed “after inquiry reasonable under the circumstances”, that (i) the Request for

 Extension was not being presented for any improper purpose, such as to harass, cause


 1
   Discovery commenced January 18, 2018 and Defendants did not notice the Plaintiff for deposition until July
 10th (six months after discovery began), and the deposition occurred on August 10, 2018. After seven months
 of discovery lethargy (not even deposing the Plaintiff), Defendants requested an extension of discovery based on
 information supposedly “acquired” in Plaintiff’s deposition. But, as set forth herein, – all of the information had
 been in Defendants’ possessions for years and months Plaintiff’s. Had Defendants properly used the prior seven
 months of discovery to depose THE PLAINTIFF, no request to extended time would have been necessary and this
 case would be proceeding to trial on schedule. Moreover, the question for McKennon is not when outside counsel
 received the information the question is when the Defendant received the information, and Defendant First Data has
 known everything since 2014 – Mr. Eidelman learning of facts in discovery that were already known to his client
 years before is not “after-acquired evidence”, it is merely Mr. Eidelman and Defense Counsel getting up to speed on
 the events of the prior four years.

 MOTION FOR RULE 11(c) SANCTIONS                          4
Case 1:17-cv-04869-FB-LB Document 111 Filed 08/31/19 Page 5 of 13 PageID #: 7232



 unnecessary delay or needlessly increase the cost of litigation, (ii) the legal contentions are

 warranted by existing law or by nonfrivolous argument for extending, modifying, or reversing

 existing law or for establishing new law; and (iii) the factual contentions are warranted on the

 evidence. Fed. R. Civ. P. 11(b). If the court, after notice and opportunity to respond, determines

 Rule 11(b) has been violated, the court may impose an appropriate sanction any attorney, law

 firm, or party that violated the rule or is responsible for a violation, and a law firm may be held

 jointly responsible for the acts of its partner, associate or employee. Fed. R. Civ. P. 11(c)(1).

           Throughout the Federal Rules of Civil Procedure, there is a general theme that the Court

 is authorized to protect the sanctity of its proceedings. The Supreme Court has described fraud

 on the court as “a wrong against the institutions set up to protect and safeguard the public.”

 Hazel Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238, 246 (1944). Rules 11, 16, 26, 37,

 and 41 of the Federal Rules of Civil Procedure all divine a general equitable principle that the

 Court is empowered to sanction activity, especially misrepresentations of known acts and the

 application of law, contrary to the proper operation of the judicial system. See Jonathan

 M. Stern, Untangling A Tangled Web Without Trial, 66 J. Air L. & Com. 1251, 1272–1285

 (Summer 2001) (collecting cases).

    III.      SIGNING AND PRESENTING THE REQUEST FOR EXTENSION IS
              SANCTIONABLE UNDER RULE 11 AND THE GENERAL AUTHORITY OF
              THE COURT TO PROTECT THE PROPER OPERATION OF THE
              JUDICIAL SYSTEM

    The Request for Extension was based upon an unsupportable application of McKennon v.

 Nashville Banner Publishing Co., 513 U.S. 352 (1995). For McKennon to apply, the first step in

 the analysis is to determine whether information was discovered after the adverse employment

 action was taken. There has been nothing new discovered. The rate of pay of Plaintiff while a

 consultant and upon negotiation of employment was not a secret, and as the Defense witnesses


 MOTION FOR RULE 11(c) SANCTIONS                   5
Case 1:17-cv-04869-FB-LB Document 111 Filed 08/31/19 Page 6 of 13 PageID #: 7233



 have testified, was debated back in 2014 – IT IS NOT NEW INFORMATION. No evidence has

 been discovered post-Plaintiff’s termination that was not already in First Data’s possession

 pre-Plaintiff’s hiring.

    The Request for Extension begins its analysis on the basis that Mr. Barger, at the time

 working as an employee of The Barger Group, LLC, was hired by First Data as consultant at the

 rate of $30,000 per month during the first quarter of 2014 and was then hired as an employee of

 First Data, earning $40,000 per month (plus benefits and equity) on June 30, 2014. In other

 words, after observing Mr. Barger’s work for nearly six months, First Data decided to increase

 its expenditure on Mr. Barger’s services to obtain his exclusive attention away from other clients

 for whom he was consulting. There is absolutely no evidence that either the $30,000 per month

 consulting fee or the $40,000 per month salary were based on Mr. Barger’s personal income

 prior to 2014.

        The questioning of Plaintiff Barger at his deposition regarding his personal tax returns

 cannot possibly be informative of Plaintiff Barger’s billings and revenue for his prior employer.

 And, Mr. Barger’s billings and revenue for his prior employer and his personal income prior to

 his employment by First Data are irrelevant for any McKennon analysis. Just like you cannot

 determine Defense Counsel Gary Eidelman’s billable hours and collections for Saul Ewing by

 looking at his personal tax return, you cannot determine Plaintiff Barger’s billables and

 collections as a consultant from looking at his personal tax returns. Moreover, Mr. Barger’s

 billables and personal collections prior to his employment by First Data have absolutely nothing

 to do with the salary under which he worked for three years while at First Data.

    Plaintiff Barger’s billables, collections and compensation are red-herrings diverting from the

 real issue. THERE IS NO AFTER-ACQUIRED EVIDENCE AND DEFENSE COUNSEL



 MOTION FOR RULE 11(c) SANCTIONS                  6
Case 1:17-cv-04869-FB-LB Document 111 Filed 08/31/19 Page 7 of 13 PageID #: 7234



 KNEW SUCH WHEN THE REQUEST FOR EXTENSION WAS FILED.

     The documents produced by Defendants from 2014 demonstrate that the pre-employment

 consulting arrangement between First Data and Plaintiff Barger was a negotiated transaction

 between two sophisticated parties. Exhibit B. The Consulting Agreement contained a typical

 integration clause (Bates No. FDC 53146) providing:

         This Agreement constitutes the complete and exclusive statement between the
         parties and supersedes and merges all prior proposals and all other agreements,
         oral or written, between the parties relating to the subject matter of the
         Agreement.

     The Consulting Agreement also contained a typical disclaimer of drafter, indicating the terms

 and conditions of the document were negotiated by two willing parties and not a contract of

 adhesion or a contract entered without diligence or under duress.

         First Data and the Consultant have jointly participated in the negotiation of this
         Agreement. This Agreement shall be construed as if drafted jointly by First Data
         and Consultant, and no presumptions arise favoring any party by virtue of
         authorship or of any provision of this Agreement.

     Between the integration clause and the joint drafting clause, there is no evidence that Plaintiff

 Barger’s hourly rates as a consultant for other clients was at all a consideration in the entry of the

 Consulting Agreement. In fact, First Data specifically agreed in the joint drafting of the

 Consulting Agreement, through the integration clause, that the Consulting Agreement supersedes

 all prior discussions. Any discussion regarding the basis of the transaction was integrated away

 in a jointly negotiated and drafted agreement. The compensation paid to Plaintiff Barger’s former

 employer under the pre-employment Consulting Agreement is irrelevant to the McKennon

 analysis.2 First Data was fully apprised of the terms of the negotiated agreement it entered in


 2
   This is not a breach of contract case against Barger Group, LLC. It is not the forum for First Data to be seeking
 information to be developing any potential cause of action against a non-party to Plaintiff Barger’s FMLA and ADA
 claims arising out of his illegal termination.


 MOTION FOR RULE 11(c) SANCTIONS                         7
Case 1:17-cv-04869-FB-LB Document 111 Filed 08/31/19 Page 8 of 13 PageID #: 7235



 2014 – those terms are not after-acquired evidence.

     A decision was made by First Data to terminate the Consulting Agreement and employ Mr.

 Barger directly for a salary of $40,000 per month, $250,000 cash bonus, equity awards, and

 benefits. This was an increase of $10,0000 per month over that First Data was paying for a

 consultant who was also working for other clients – First Data knowingly chose to increase the

 compensation to Plaintiff as an employee over that First Data had been paying to Plaintiff’s

 employer as a consultant. A business decision was made after observing Mr. Barger’s consulting

 work for six months to hire him as an employee of First Data.

     Prior to filing the Request for Extension, Defense Counsel knew that the decision to hire

 Plaintiff at his compensation level was a decision debated inside of First Data. The evidence of

 this debate was not after-acquired, it was as old as 2014 when the decision was made to hire Mr.

 Barger instead of continuing with him as a consultant.3

     Defendant Whalen testified at her deposition on May 31, 2018 (three months prior to the

 Request for Extension) that as internal discussions regarding Mr. Barger’s compensation was

 discussed pre-hiring (Exhibit C):

          He came in at a comp level that I was astounded by and disagreed with openly.
          (Whalen 92:20-22)




 3
   Simply because that in 2018 outside counsel learned of events that occurred in 2014 that were known to employees
 of First Data in 2014, does not make that knowledge “after-acquired”. The question is not when counsel learned the
 information, the question is when the Defendant learned the information. First Data had all the information it needed
 to enter into a consulting agreement with an integration clause and then employ Mr. Barger at an increased rate in
 2014. The fact that Saul Ewing, defense counsel, just learned such, does not make that discovery after-acquired
 evidence for purpose of McKennon.


 MOTION FOR RULE 11(c) SANCTIONS                          8
Case 1:17-cv-04869-FB-LB Document 111 Filed 08/31/19 Page 9 of 13 PageID #: 7236



     Ms. Whalen also explained in her testimony on May 31, 2018, the reason why Plaintiff was

 employed at the decided compensation level (and it was not because of representations as to his

 billable hours as a consultant):

         [Plaintiff] and Joe Plumeri had worked together to turn around large sales forces.
         And he always was the guy with Joe. And Joe felt that he could add value here as
         part of the sales transformation effort. (Whalen 93:4-8)

         Defendant Marino echoed the statements of Defendant Whalen when he testified on June

 1, 2018 as follows (Exhibit D):

         I believe that that was a mistake to hire him at the rate in which he was paid. In
         fact, I believe Ms. Whalen testified yesterday that she completely disagreed with
         Mr. Plumeri when he made the decision to do so. . . . I think that in Mr. Barger’s
         case he was hired by Joe Plumeri. And my deposition and Ms. Whalen’s
         deposition, we believe he was hired at a rate of pay that far exceeded the
         responsibilities of the job. And Ms. Whalen, I believe, went on the record of that.
         I support that. (Marino 186:7-187:16)

     In other words, the issue of Mr. Barger’s salary compensation paid by First Data was debated

 internally within First Data back in 2014 before the offer of employment was made. At the time

 these discussions were ongoing, Mr. Plumeri was the Vice Chairman of the Board of First Data,

 Ms. Whalen was a Senior Vice President, and Mr. Marino was not yet employed by First Data.

 Mr. Plumeri, after considering his decades of history with Mr. Barger and the recent input of his

 subordinate Defendant Whalen, made the decision to hire Mr. Barger at the salary of $40,000 per

 month plus benefits and equity. Mr. Plumeri was fully informed, and First Data through its

 officers Plumeri and Whalen was fully informed, in 2014 when the hiring decision was made. 4

 Nothing new has been or needs to be discovered.




 4
  Joe Plumeri at the time of hiring the Plaintiff was the Vice Chairman of the Board of Directors and an officer of
 First Data Corporation. Mr. Plumeri has decades of experience as a senior executive on Wall Street and has written a
 NYT best seller on management. Mr. Plumeri is not a rookie easily capable of being duped on a simple employment
 hire. Exhibit F is the biography of Mr. Plumeri from the First Data corporate website. Mr. Barger did not put one
 over on Mr. Plumeri, which is what has to be believed possible to even approach any McKennon analysis.

 MOTION FOR RULE 11(c) SANCTIONS                          9
Case 1:17-cv-04869-FB-LB Document 111 Filed 08/31/19 Page 10 of 13 PageID #: 7237



          This case was filed in August 2017, more than three years after Mr. Plumeri, Vice

 Chairman of the Board of Directors, made a decade long informed and educated decision to

 establish Plaintiff’s compensation. There is no “after-acquired evidence”. The evidence was

 “pre-acquired” as shown by Defendant Whalen’s testimony that she openly advised Mr. Plumeri

 back in 2014 before Plaintiff was hired as an employee.5 First Data did not suddenly find

 evidence that its own employees disagreed with a 2014 decision made by First Data’s Vice

 Chairman of the Board that had input of subordinates, and to suggest otherwise is an intentional

 misapplication of the law to known facts (facts of which have been misrepresented to the court).

 The sworn testimony is that the Vice Chairman of the Board (Plumeri) of First Data and a Senior

 Vice President of First Data (Whalen) had pre-employment discussions regarding the business

 decision as to Barger’s salary and compensation in 2014. Moreover, Defendant Marino testified

 that this issue had continued during Mr. Barger’s employment at First Data. There is no after-

 acquired evidence. The supposed evidence upon which the motion to extend was based has been

 out in the open for years.

     The issue is not whether Mr. Barger was over compensated – no matter the level of his

 compensation – the issue in this case is that no matter his compensation, while on FMLA leave

 Plaintiff Barger was entitled to a statutory right TO BE REINSTATED at his pre-leave pay.

          On return from FMLA leave, an employee is entitled to be returned to the same
          position the employee held when leave commenced, or to an equivalent position
          with equivalent benefits, pay, and other terms and conditions of
          employment. An employee is entitled to reinstatement even if the employee has
          been replaced or his or her position has been restructured to accommodate the
          employee’s absence. 29 C.F.R. 825.214



 5
   The Plaintiff completely disagrees that his compensation was out of market or out of line for his responsibilities,
 but for Defendants to present to the court that issues around his compensation were newly discovered as part of this
 litigation is a complete misrepresentation of facts known by the Defendants prior to the commencement of this
 litigation.

 MOTION FOR RULE 11(c) SANCTIONS                          10
Case 1:17-cv-04869-FB-LB Document 111 Filed 08/31/19 Page 11 of 13 PageID #: 7238



 McKennon is inapplicable to Plaintiff’s right to return. Internal disagreements as to

 compensation amounts do not change Plaintiff’s entitlement to restoration to an equivalent

 position with the same pay as had been debated internally by First Data for years.

    For purposes of McKennon the issue is whether First Data obtained evidence after the

 commencement of this litigation that if known earlier would have resulted in Plaintiff’s

 termination. There is no such evidence, in fact the testimony is the opposite. First Data hired

 Plaintiff as a consultant. The consulting agreement was a negotiated document integrating all

 prior discussions. First Data received, processed and paid all of Plaintiff’s consulting invoices.

 First Data then hired Plaintiff as an employee at an increased rate of pay, benefits, and equity.

 Both the consulting and hiring terms were internally discussed by First Data BACK IN 2014

 prior to entering those relationships with Mr. Barger.

    Defense Counsel was aware of these testified facts when the Request to Extend was filed on

 the false basis of having discovered new evidence that required both an extension of time and the

 harassment of non-parties with extensive document production requests over private matters

 involving tax returns, former employer financials statements, etc. See Exhibit E.

    IV.       CONCLUSION AND REQUEST FOR RELIEF

    Defendants knowingly misrepresented the facts surrounding Plaintiff Barger’s PRE-

 EMPLOYMENT relationship with Mr. Plumeri and with First Data for purposes of obtaining an

 extension of time solely for the purposes of harassing non-parties, increasing the cost and time

 of this litigation, and increasing the burden on all parties (and non-parties) from Defendants’ late,

 tardy, delinquent, and oppressive discovery efforts, all based on a fabrication of “after-acquired

 evidence”.

    Defense counsel knew from sworn testimony given at the end of May 2018 that the rate of



 MOTION FOR RULE 11(c) SANCTIONS                  11
Case 1:17-cv-04869-FB-LB Document 111 Filed 08/31/19 Page 12 of 13 PageID #: 7239



 Mr. Barger’s pay was determined by Mr. Plumeri, not because of Plaintiff’s billable rate, but

 because Mr. Plumeri had worked with Plaintiff for years and wanted Plaintiff to assist in the

 transformation of the sales team and believed he would bring “value” as testified by Defendant

 Whalen. This information was confirmed by Mr. Barger in his deposition when he testified that

 he requested a consulting fee of $20,000 and Plumeri, Vice Chairman of the Board of First Data,

 offered $30,000.

    The Request for Extension under the subterfuge of “after-acquired evidence” was a fraud on

 the court. There is no after-acquired evidence. The concept is the figment of Defense Counsel’s

 imagination and intentional disregard for testified facts, and sanctionable.

    The request for an extension of time was designed merely to delay these proceedings,

 increase Plaintiff’s costs, impose burdens on third-parties, invade the privacy and financial

 information of third parties, and generally embarrass Plaintiff publicly through these filings and

 through subpoenas of members of his community.

    The filing and maintaining of the statement: “Since First Data based the amount of money to

 pay Barger on his representations of what he was earning, First Data needs discovery into this

 ‘after acquired evidence’ in connection with his claim for damages.” is contrary to the testimony

 given by Defendant Whalen (former SVP of First Data) and Defendant Marino (EVP of First

 Data). The evidence is not after-acquired, and in fact, knowledge of Mr. Barger’s negotiated rate

 for consulting was a negotiated term between sophisticated parties and Mr. Barger’s

 compensation upon employment was a debated proposition inside of Defendant First Data even

 before Mr. Barger was hired.

    Plaintiff requests the following relief:

    (i)     The extension of time for fact discovery, being based upon knowingly inaccurate



 MOTION FOR RULE 11(c) SANCTIONS                  12
Case 1:17-cv-04869-FB-LB Document 111 Filed 08/31/19 Page 13 of 13 PageID #: 7240



            representations of facts, should be immediately revoked and fact discovery ordered

            completed in this matter;

    (ii)    Plaintiff should be awarded attorney’s fees in connection with all matters related to

            the filing of this motion and in evaluating Defendants’ third-party discovery attempts

            following the granting of ECF No. 54, and all expenses and fees incurred in

            connection therewith; and

    (iii)   As an equitable penalty for falsely representing facts to the Court, Defendants should

            be barred from raising McKennon as a defense in any manner arising out of the

            process of entering the Consulting Agreement or the negotiations of the terms of Mr.

            Barger’s hiring.

 DATED:        August 29, 2018
                                              Respectfully Submitted,
                                              THE LAW OFFICE OF SHAWN SHEARER, P.C.
                                              ____/s/ Shawn Shearer_____________
                                              SHAWN SHEARER
                                              shawn@shearerlaw.pro
                                              Attorney for Plaintiff
                                              Steven B. Barger




 MOTION FOR RULE 11(c) SANCTIONS                 13
